Citation Nr: 0619426	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a depressive disorder and 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In an August 2003 rating decision, the 
RO, in pertinent part, denied service connection for a 
depressive disorder and headaches.  Thereafter, in a March 
2004 rating decision, the RO denied the veteran's claim of 
service connection for PTSD.   

The veteran provided testimony at a RO hearing in July 2004.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

For the reasons detailed below, the veteran's appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.

Issues not on appeal

The August 2003 rating decision also denied service 
connection for refractory anemia; myelodysplastic syndrome; 
L4 spondylosis; and flash burns of the eyes.  In her 
September 2003 notice of disagreement (NOD), the veteran 
indicated disagreement with the entire rating decision, thus 
including all of those issues.  However, in a statement 
received in October 2003, the veteran reported that only the 
depressive disorder and headaches were being appealed.  The 
veteran has not since indicated that he wished to appeal 
those issues.  The Board is therefore without jurisdiction to 
consider them.

REMAND

On a September 2004 VA Form 9 [Appeal to the Board] the 
veteran requested a hearing before a Member or Members of the 
Board at the local VA office.  Thereafter, in October 2004 
the veteran changed the hearing request to a videoconference 
hearing between the RO and the Board.  However, the veteran 
subsequently withdrew the request for a Board hearing by a 
statement received in December 2004.  There is of record, 
however, a letter from the RO to the veteran dated May 23, 
2005 which indicates that videoconference hearing was 
scheduled for July 5, 2005.  There is no further information 
as to what did or did not occur in connection with the 
scheduled hearing; indeed, it is unclear whether the hearing 
notification letter was even sent to the veteran.  However, 
it appears that a videoconference hearing was not in fact 
held on July 5, 2005 or at any other time.   

In December 2005, apparently after the veteran was notified 
that the appeal had been certified and transferred to the 
Board, statements were received from the veteran and her 
accredited representative indicating that a videoconference 
hearing was still desired.  The Board interprets these 
statements as a new request for a videoconference hearing in 
conjunction with this appeal.  Under applicable regulation, a 
hearing on appeal will be granted if a veteran, or his or her 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2005).  Moreover, the veteran's new 
hearing request was received within 90 days of the appeal 
being certified to the Board.  See 38 C.F.R. § 20.1304 
(2005).  In light of what appears to be some past confusion 
in scheduling a hearing, the Board concludes that the 
veteran's new hearing request must be granted.

Since videoconference hearings are scheduled by the RO, a 
remand is necessary in order to ensure full compliance with 
due process requirements.  Accordingly, this case is REMANDED 
to the Veterans Benefits Administration (VBA) for the 
following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  A copy of the notice 
to the veteran and the representative of 
the scheduling of the hearing should be 
placed in the record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

Finally, the veteran is reminded that if she requests a 
hearing and one is scheduled, she is expected to appear.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


